

EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (the “Agreement”) is made this 5th day of
September, 2018, by and between TITAN MACHINERY INC., a Delaware corporation
(the “Company”) and Bryan J. Knutson (“you”).


NOW, THEREFORE, the parties agree as follows:
    
1.Employment. The Company agrees to continue to employ you and you agree to
continue to be employed as the Chief Operating Officer (“COO”) consistent with
the terms and conditions set forth in this Agreement.


2.Term. Unless terminated by either party as provided in this Agreement, the
term of your employment as COO of the Company under this Agreement shall be for
a rolling three-year period (the “Term”) as follows: the initial term shall
commence on the date hereof (“Effective Date”) and end on January 31, 2021,
which end date shall be automatically extended by one year on each February 1st.
Thus, for example, on February 1, 2019, the end date shall be extended to
January 31, 2022, and on February 1, 2020, the end date shall be extended to
January 31, 2023. Such automatic extensions shall continue unless either party
provides the other with written notice terminating the automatic extensions
prior to August 1 of any year.


3.Responsibilities. During your employment with the Company as COO, you will
report to the Chief Executive Officer of the Company (the “CEO”) and will be
responsible for overall operations for the Ag and CE Divisions. You agree to
serve the Company faithfully and to the best of your ability, and to devote your
full working time, attention and efforts to the business of the Company. You
further agree to make yourself available as needed, in a timely manner, to
address business issues that may arise. You may, to a reasonable extent,
participate in charitable activities, personal investment activities and outside
businesses that are not competitive with the business of the Company and serve
on boards of directors, so long as such activities and directorships do not
interfere with the performance of your duties and responsibilities to the
Company; provided, that you shall report on all such activities and
directorships to the CEO at least annually.


4.Representations. By signing this Agreement, you represent and confirm that you
are under no contractual or legal commitments that would prevent you from
fulfilling your duties and responsibilities to the Company as COO.


5.Base Salary. You will be paid a base salary as recommended by the CEO and
approved by the Compensation Committee of the Board (the “Committee”). Your base
salary will be reviewed annually, and may be adjusted upward from time to time
but will not be reduced without your consent.


6.Incentive Bonus. For each full fiscal year of the Company that you are
employed during the Term, you will be eligible for an incentive award
opportunity payable, based upon a target percentage of your annual base salary
at the rate in effect at the close of the fiscal year. Performance objectives


1

--------------------------------------------------------------------------------




will be established by the Committee for each fiscal year. Any annual incentive
bonus earned for a fiscal year will be paid to you within two and one-half (2½)
months after the end of such fiscal year.


7.Long-Term Equity Incentive. On approximately June 1 of each year that this
Agreement is in effect, or such other date as determined by the Committee, you
may be entitled to receive an award of restricted stock and/or performance based
restricted stock units as approved by the Committee. Each award shall be granted
in accordance with the terms of the Company’s Equity Grant Policy, and will be
subject to such terms (including, without limitation, vesting, risk of
forfeiture, or similar terms) as shall be recommended by the CEO and approved by
the Committee.


8.Benefits. During your employment with the Company, you will be eligible to
participate in the employee benefit plans and programs generally available to
other executive officers of the Company, and in such other employee benefit
plans and programs to the extent that you meet the eligibility requirements for
each individual plan or program and subject to the provisions, rules and
regulations applicable to each such plan or program as in effect from time to
time. The plans and programs of the Company may be modified or terminated by the
Company in its discretion.


9.Paid Time Off. During your employment with the Company, you will receive paid
time off (“PTO”) in accordance with the policies and practices of the Company.
PTO shall be taken at such times so as not to unduly disrupt the operations of
the Company. While away from the office, you agree that business issues may
arise that require your attention, whether remotely or in person.


10.Office Location. Your employment will be based at the Company’s headquarters
in West Fargo, North Dakota. Regular travel will be required in the course of
performing your duties and responsibilities as COO.


11.Termination. You may terminate the employment relationship during the Term
with at least 60 days’ written notice. The Company may terminate the employment
relationship during the Term for Cause at any time with written notice, subject
to compliance with the procedures herein, or without Cause with at least 60
days’ written notice. Upon termination of your employment by either party for
any reason, you will promptly resign any and all positions you then hold as
officer or director of the Company and any of its affiliates.


12.Severance.


(a)Qualifying Termination. In case of termination of your employment by the
Company without Cause prior to the expiration of the Term or in the case of
voluntary resignation of your employment for Good Reason prior to the expiration
of the Term (each a “Qualifying Termination”), the Company will pay you as
severance pay an amount equal to the sum of (a) your annual base salary at the
rate in effect on your last day of employment plus (b) the average annual
incentive bonus paid to you in the three (3) years preceding the Qualifying
Termination. The Company will pay the severance amount in twelve (12) equal
monthly installments beginning on the first day of the month coinciding with or
immediately following the expiration of the rescission period under the Release
as set forth in Section 12(c). In addition, upon a Qualifying Termination the
Company


2



--------------------------------------------------------------------------------




will, for a period of 12 months following the effective date of termination of
your employment, allow you to continue to participate in the Company’s group
medical and dental plans on the same basis, and the Company will contribute
toward the monthly premium at the same rate, as of your last day of employment,
if you timely elect COBRA continuation coverage. Benefits provided by the
Company may be reduced if you become eligible for comparable benefits from
another employer or third party.


(b)Change in Control Termination. Notwithstanding any other provision contained
herein, if your employment is terminated within twelve (12) months following a
Change in Control by you for Good Reason or by the Company without Cause
(“Change in Control Termination”), the Company will pay you as severance an
amount equal to two times the sum of (a) your annual base salary at the rate in
effect on your last day of employment plus (b) the average annual incentive
bonus paid to you in the three (3) years preceding the Change in Control
Termination. The Company will pay the severance amount in twenty-four (24) equal
monthly installments beginning on the first day of the month coinciding with or
immediately following the expiration of the rescission period under the Release
as set forth in Section 12(c). In addition, upon a Change in Control Termination
the Company will, for a period of 24 months following the effective date of
termination of your employment, allow you to continue to participate in the
Company’s group medical and dental plans on the same basis, and the Company will
contribute toward the monthly premium at the same rate, as of your last day of
employment, if you timely elect COBRA continuation coverage. Benefits provided
by the Company may be reduced if you become eligible for comparable benefits
from another employer or third party.


(c)Conditions. Payment by the Company of any severance pay or premium
reimbursements under this paragraph will be conditioned upon you (1) signing and
not revoking a full release of all claims against the Company, its affiliates,
officers, directors, employees, agents and assigns, substantially in the form
attached to this Agreement as Exhibit A (the “Release”), within 30 days of the
Qualifying Termination or Change in Control Termination; (2) complying with your
obligations under this Agreement, including the noncompetition covenant herein,
or any other agreement continuing between you and the Company then in effect;
(3) cooperating with the Company in the transition of your duties; and
(4) agreeing not to disparage or defame the Company, its affiliates, officers,
directors, employees, agents, assigns, products or services.


(d)Terminations other than Qualifying Terminations and Change in Control
Terminations. In the event of termination of your employment by the Company for
Cause, or resignation by you other than for Good Reason, the Company’s only
obligation hereunder shall be to pay such compensation and provide such benefits
as are earned by you through the date of termination of employment.


(e)Definitions of Cause, Good Reason and Change in Control. For purposes of this
Agreement, “Cause,” “Good Reason,” and “Change in Control” have the following
definitions:




“Cause” shall mean the occurrence of any of the following:


3



--------------------------------------------------------------------------------




i.
Material breach of this Agreement;

ii.
Willful refusal to perform your duties without justification, or willful
misconduct or gross negligence in the performance of your duties under this
Agreement;

iii.
A material breach by you of the Company’s material policies or codes of conduct
or of your material obligations under any other agreement between you and the
Company;

iv.
The willful engagement in dishonesty, fraud, illegal conduct, with respect to or
in the course of the business or affairs of the Company, which materially and
adversely harms the Company;

v.
Conviction of, or a plea of nolo contendere to, a felony or other crime
involving moral turpitude; and

vi.
Death or permanent disability.

Notwithstanding the foregoing, you shall not be deemed to have been terminated
for Cause under any of (i) – (iv) unless and until there shall have been
delivered to you a copy of a resolution duly adopted by the affirmative vote of
not less than a majority of the entire membership of the Company’s Board of
Directors at a meeting of the Board called and held for this purpose (after
reasonable notice to you and an opportunity for you, together with your counsel,
to be heard before the Board), finding that you have engaged in conduct
described in any of (i) – (iv) above specifying the particulars thereof in
detail. Except for a failure, breach or refusal which, by its nature, cannot
reasonably be expected to be cured, you will have ten (10) business days from
the delivery of written notice by the Company within which to cure any acts
constituting Cause. Permanent disability shall be determined consistent with the
standards of the Company’s long-term disability plan or, if the Company does not
have a plan, with the standards established by the Social Security
Administration.


“Good Reason” means any one or more of the following occurring without your
consent:
i.
The assignment to you of material duties inconsistent with your status or
position as COO, or other action that results in a material change in your
status, responsibilities, duties, authority, base salary, compensation,
position, or change in reporting relationship;

ii.
The relocation of your principal office for Company business to a location more
than forty (40) miles from the Company’s current headquarters;

iii.
Material breach by the Company of any terms or conditions of this Agreement; or



4



--------------------------------------------------------------------------------




iv.
The failure of the Company to require a successor to assume the terms of this
Agreement.

A condition will not be considered “Good Reason” unless you give the Company
written notice of the condition within 30 days after the condition comes into
existence and the Company fails to substantially remedy the condition within 30
days after receiving your written notice.
“Change in Control” shall mean the occurrence of any of the following:
i.
One person (or more than one person acting as a group) acquires ownership of
stock of the Company that, together with the stock held by such person or group,
constitutes more than 50% of the total voting power of the stock of the Company;

ii.
A majority of the members of the Board are replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of appointment or election; or

iii.
The sale of all or substantially all of the Company’s assets.



13.Vesting of Outstanding Stock Options, Restricted Stock, and Performance Based
Awards.


(a)Qualifying Termination. In the event of a Qualifying Termination, and subject
to your compliance with the conditions stated below, the Company agrees that (i)
your non-vested stock options and restricted equity awards that vest with the
passage of time and that are not intended to qualify as performance-based
compensation under Section 162(m)(4)(C) of the Code (“Non-Performance Equity
Awards”) will not be forfeited due to your separation of employment and will be
earned by you under the normal vesting schedule; and (ii) your non-vested
equity-based compensation awards that are intended to constitute
performance-based compensation under Section 162(m)(4)(C) of the Code
(“Performance Equity Awards”) shall remain outstanding and shall vest or be
forfeited in accordance with the terms of the applicable award agreements.


(b)Change in Control Termination. In the event of a Change in Control
Termination, and subject to your compliance with the conditions stated below,
the Company agrees that: (a) your Non-Performance Equity Awards shall become
fully vested and earned as of the first day following the expiration of the
rescission period under the Release; and (b) your Performance Equity Awards
shall vest and be earned in accordance with the terms of the applicable award
agreement.


(c)Conditions. Your rights to receive the benefits of the vesting of the equity
awards described above in subparagraphs (a) and (b) are conditioned upon you:
  
i.
signing and not revoking a full release of all claims against the Company, its
affiliates, officers, directors, employees, agents and assigns, substantially in
the form attached to this Agreement as Exhibit A, within 30 days of the
termination event;





5



--------------------------------------------------------------------------------




ii.
not directly or indirectly, whether on your own behalf or that of a third party
(other than the Company), engaging in the business (whether as an owner of, or
as employee, director or officer of or consultant to any business, other than
the Company, that is engaged in the business), of owning or operating
agricultural or construction equipment stores in any state or Canadian province
in which the Company or its subsidiaries owns or operates any agricultural or
construction equipment stores during the term of your employment;



iii.
not directly or indirectly, either for yourself or any other person or entity
solicit, inducing, or attempting to induce any employee of the Company to leave
the employ of the Company; and



iv.
complying with your obligations under the Release.



In the event of any non-compliance with the obligations set forth above, all of
your then non-vested equity awards will immediately be forfeited. The parties
acknowledge and agree that the effective compliance period applicable to the
conditions stated above, based on the vesting schedule of the applicable awards,
may be longer than the periods set forth elsewhere for similar covenants in this
Agreement and the Release.


(d)Terminations other than Qualifying Terminations and Change in Control
Terminations. In the event of termination of your employment by the Company for
Cause, or resignation by you other than for Good Reason, your outstanding equity
awards shall be forfeited or vested in accordance with the terms of applicable
equity award agreements.


14.Noncompetition. In consideration of you and the Company entering into this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and to protect the reasonable
business interests of the Company, you agree that while you are an employee of
the Company, and for a period of 24 months after termination of your employment
for any reason, you will not directly or indirectly, whether on your own behalf
or that of a third party (other than the Company), engage in the business
(whether as an owner of, or as employee, director or officer of or consultant to
any business, other than the Company, that is engaged in the business), of
owning or operating agricultural or construction equipment stores in any state
or Canadian province in which the Company or its subsidiaries owns or operates
any agricultural or construction equipment stores during the term of your
employment. You agree that the Company will be entitled to equitable relief
without the requirement of posting a bond to enforce the terms of such
noncompetition restriction, in addition to any other rights or remedies that the
Company may have. In the event that any provision of this noncompetition clause
(or any other provision contained in this Agreement) shall be determined by any
court of competent jurisdiction to be unenforceable, such provision shall be
interpreted to extend only over the maximum period of time for which it may be
enforceable and/or over the maximum geographical area as to which it may be
enforceable and/or to the maximum extent in all other respects as to which they
may be enforceable, all as determined by such court in such action so as to be
enforceable to the extent consistent with then applicable law. This
noncompetition clause shall survive the termination of your employment, and


6



--------------------------------------------------------------------------------




shall apply whether the termination of your employment is voluntary or
involuntary and regardless of the reason for such termination.


15.Non-Solicitation of Employees. You agree that for a period of 24 months
following your employment with the Company, you will, not directly or
indirectly, either for yourself or any other person or entity solicit, induce,
or attempt to induce any employee of the Company to leave the employ of the
Company.


16.Confidential Information. You have had and will continue to have access to
and familiarity with the confidential and proprietary information of the
Company. You agree that all Confidential Information, whether or not in writing,
concerning the Company is and shall be the exclusive property of the Company.
For purposes of this paragraph, the term “Confidential Information” means
information that is not generally known and that is proprietary to the Company
or that has been made available to the Company in a manner reasonably understood
to require confidential treatment, including, without limitation, trade secret
information about the Company and its products; information relating to the
business of the Company or anticipated to be conducted by the Company; any of
the Company’s past, current or anticipated products; information about the
Company’s research, development, manufacturing, purchasing, accounting,
engineering, marketing, selling, leasing, servicing, discoveries, improvements,
inventions, designs, graphs, drawings, methods, techniques, plans, strategies,
customer lists, licensee lists, marketing plans, pricing and other policies,
forecasts, budgets, customer information, financial data, personnel data; and
any other material relating to Confidential Information, however documented. All
information that you have a reasonable basis to consider Confidential
Information or that is treated by the Company as being Confidential Information
shall be presumed to be Confidential Information, without regard to the manner
in which you obtain access to such information.


During the time you are employed with the Company and for a period of ten (10)
years following the date your employment with the Company ends for any reason
(except with respect to trade secrets, which you agree to keep confidential for
so long as such information remains a trade secret), and except (i) in the
ordinary course of performing your employment duties for the Company, (ii) as
expressly authorized in writing by the Board, or (iii) as compelled to disclose
Confidential Information by judicial or governmental authority, you agree not to
disclose any Confidential Information to persons or entities outside the
Company, or to use any Confidential Information for any other purpose, either
during or after your employment, unless and until such Confidential Information
has become public knowledge without fault by you. You also agree to deliver all
written, electronic, magnetic, computer or other recorded or tangible material
and copies thereof containing Confidential Information to the Company upon the
earlier of a request by the Company or the date your employment with the Company
ends. You further agree to treat all confidential information and know-how of
any affiliate, employee, customer, contractor, vendor, or supplier of the
Company, as applicable, in the same manner as the Confidential Information.


17.Indemnification. The Company will indemnify you in connection with your
duties and responsibilities for the Company in accordance with applicable
statutory and common law the Company’s bylaws and as set forth in any
indemnification agreement between you and the Company from time to time.


7



--------------------------------------------------------------------------------






18.Taxes. The Company may withhold from any compensation and severance benefits
payable to you hereunder such federal, state and local income and employment
taxes as the Company shall determine are required to be withheld pursuant to any
applicable law or regulation.


19.Remedies. You acknowledge that your covenants and obligations hereunder are
of special, unique, and intellectual character, which gives them a peculiar
value, the actual or threatened breach of which may result in substantial
injuries and damages, for which monetary relief may fail to provide an adequate
remedy at law. Accordingly, if the Company institutes any action or proceeding
to enforce the provisions hereof, seeking injunctive relief or specific
performance, you hereby waive the claim or defense that the Company has an
adequate remedy at law, and you will not urge in any such action or proceeding
the claim or defense that the Company has an adequate remedy at law. Nothing in
this provision limits the parties’ rights to seek any and all remedies available
under applicable law, including equitable and legal relief, either separately or
cumulatively, for breach or threatened breach of contract.


20.Section 409A and Restrictions. Notwithstanding anything to the contrary in
this Agreement, and to the maximum extent permitted by law, this Agreement shall
be interpreted in such a manner that all payments to you are either exempt from,
or comply with, Section 409A of the Code and the regulations and other
interpretive guidance issued thereunder (collectively, “Section 409A”),
including without limitation any such regulations or other guidance that may be
issued in the future. It is intended that payments under this Agreement will be
exempt from Section 409A, including the exceptions for short-term deferrals,
separation pay arrangements, reimbursements, and in-kind distributions, so as
not to subject you to payment of interest or any additional tax under Section
409A. To the extent any reimbursements or in-kind benefit payments under this
Agreement are subject to Section 409A, such reimbursements and in-kind benefit
payments shall be made in accordance with Treasury Regulation
§1.409A-3(i)(1)(iv) (or any similar or successor provisions). In furtherance
thereof, if the provision of any reimbursement or in-kind benefit payment
hereunder that is subject to Section 409A at the time specified herein would
subject such amount to any additional tax under Section 409A, the provision of
such reimbursement or in-kind benefit payment shall be postponed to the earliest
commencement date on which the provision of such amount could be made without
incurring such additional tax. Notwithstanding anything in this Agreement to the
contrary, if any of the severance payments described in Agreement are subject to
the requirements of Section 409A and the Company determines that you are a
“specified employee” as defined in Section 409A as of the date of your
Qualifying Termination of Change of Control Termination, such payments shall not
be paid or commence earlier than the first day of the seventh month following
the date of your Qualifying Termination or Change of Control Termination. In
addition, to the extent that any regulations or other guidance issued under
Section 409A (after application of the previous provisions of this paragraph)
would result in you being subject to the payment of interest or any additional
tax under Section 409A, the parties agree, to the extent reasonably possible, to
amend this Agreement to the extent necessary (including retroactively) in order
to avoid the imposition of any such interest or additional tax under Section
409A, which amendment shall have the minimum economic effect necessary and be
reasonably determined in good faith by the Company and you. You acknowledge and
agree that the Company has made no representation to you as to


8



--------------------------------------------------------------------------------




the tax treatment of the compensation and benefits provided pursuant to this
Agreement and that you are solely responsible for all taxes due with respect to
such compensation and benefits.


Notwithstanding anything in this Agreement to the contrary, if the Company
determines, in its sole discretion, that the payment of the group medical and
dental premiums would result in a violation of the nondiscrimination rules of
Section 105(h)(2) of the Internal Revenue Code or any statute or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then, in lieu of providing such premiums, the Company may,
in its sole discretion, elect to instead pay you, on the first day of each
month, a fully taxable cash payment equal to such premiums for that month,
subject to applicable tax withholdings (such amount, the “Special Severance
Payment”), for the applicable severance period. You may, but are not obligated
to, use such Special Severance Payment toward the cost of COBRA premiums. If you
participate in another group health or dental plan or otherwise ceases to be
eligible for COBRA during the period provided in this clause, you must
immediately notify the Company of such event, and all payments and obligations
under this clause shall cease.


21.Clawback. The incentive based compensation paid to you under this Agreement
is subject to recovery or clawback under applicable laws or regulations and any
clawback or recoupment policy adopted by the Company’s Board of Directors to
comply with applicable legal or stock exchange listing requirements, which such
recovery or clawback you agree to pay promptly upon demand.


22.Applicable Law. This Agreement shall be interpreted and construed in
accordance with the laws of the State of Delaware.


23.Construction. Whenever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.


24.Entire Agreement. This Agreement and the documents referenced herein
constitute the entire agreement between the parties, and supersedes all prior
discussions, agreements, and negotiations between us. No amendment or
modification of this Agreement will be effective unless made in writing and
signed by you and an authorized officer or director of the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year set forth above.


TITAN MACHINERY INC.








9



--------------------------------------------------------------------------------




By:     _/s/_JODY HORNER___________
Jody Horner
Chair of the Compensation Committee




__/s/ BRYAN KNUTSON_______________
Bryan J. Knutson


10



--------------------------------------------------------------------------------






Exhibit A
FORM OF RELEASE BY BRYAN J. KNUTSON


1.Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:


A.I, me, and my include both me (Bryan J. Knutson) and anyone who has or obtains
any legal rights or claims through me.


B.Titan means Titan Machinery Inc., any company related to Titan Machinery Inc.
in the present or past (including without limitation, its predecessors, parents,
subsidiaries, affiliates, joint venture partners, and divisions), and any
successors of Titan Machinery Inc.


C.Company means Titan; the present and past officers, directors, committees,
shareholders, and employees of Titan; any company providing insurance to Titan
in the present or past; the present and past fiduciaries of any employee benefit
plan sponsored or maintained by Titan (other than multiemployer plans); the
attorneys for Titan; and anyone who acted on behalf of Titan or on instructions
from Titan.


D.Agreement means the employment agreement between me and Titan with an
Effective Date of September 5, 2018, including all of the documents attached to
such agreement.


E.My Claims mean all of my rights that I now have to any relief of any kind from
the Company, whether I now know about such rights or not, including without
limitation:


i.
all claims arising out of or relating to my employment with Titan or the
termination of that employment;



ii.
all claims arising out of or relating to the statements, actions, or omissions
of the Company;



iii.
all claims for any alleged unlawful discrimination, harassment, retaliation or
reprisal, or other alleged unlawful practices arising under any federal, state,
or local statute, ordinance, or regulation, including without limitation, claims
under Title VII of the Civil Rights Act of 1964, the Age Discrimination in
Employment Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the
Employee Retirement Income Security Act, the Equal Pay Act, the Worker
Adjustment and Retraining Notification Act, the Sarbanes-Oxley Act, the Family
and Medical Leave Act, the Fair Credit Reporting Act, the North Dakota Human
Rights Act, N.D. Stat. § 14.02-4-01 et seq., the North Dakota Equal Pay Act,
N.D. Stat. § 34-06.1-01 et seq., the North Dakota Age Discrimination Act, N.D.
Stat. § 34-01-17, and workers’ compensation non-interference or non-retaliation
statutes;





A-1

--------------------------------------------------------------------------------





iv.
all claims for alleged wrongful discharge; breach of contract; breach of implied
contract; failure to keep any promise; breach of a covenant of good faith and
fair dealing; breach of fiduciary duty; estoppel; my activities, if any, as a
“whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;



v.
all claims for compensation of any kind, including without limitation, bonuses,
commissions, stock-based compensation or stock options, vacation pay and paid
time off, perquisites, and expense reimbursements;



vi.
all claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and



vii.
all claims for attorneys’ fees, costs, and interest.



However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights I may have to indemnification from Titan as a current or former
officer, director or employee of Titan; any claims for payment of severance
benefits under the Agreement; any rights I have to severance pay or benefits
under the Agreement; or any claims I may have for earned and accrued benefits
under any employee benefit plan sponsored by the Company in which I am a
participant as of the date of termination of my employment with Titan.


2.Consideration. I am entering into this Release in consideration of Titan’s
obligations to provide me certain severance pay and benefits as specified in the
Agreement. I will receive consideration from Titan as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from Titan if I did not
sign this Release or if I rescinded this Release. I acknowledge and represent
that I have received all payments and benefits that I am entitled to receive (as
of the date of this Release) by virtue of any employment by the Company.


3.Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.


4.Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my


A-2



--------------------------------------------------------------------------------





capacity as an officer of the Company) as may be necessary or appropriate to
formalize and complete the applicable corporate records; (ii) reasonably consult
with the Company regarding business matters that I was involved with while
employed by the Company; and (iii) be reasonably available, with or without
subpoena, to be interviewed, review documents or things, give depositions,
testify, or engage in other reasonable activities in connection with any
litigation or investigation, with respect to matters that I may have knowledge
of by virtue of my employment by or service to the Company. In performing my
obligations under this paragraph to testify or otherwise provide information, I
will honestly, truthfully, forthrightly, and completely provide the information
requested, volunteer pertinent information and turn over to the Company all
relevant documents which are or may come into my possession.


5.My Continuing Obligations. I understand and acknowledge that I must comply
with all of my post-employment obligations under the Agreement. I will not
defame or disparage the reputation, character, image, products, or services of
Titan, or the reputation or character of Titan’s directors, officers, employees
and agents, and I will refrain from making public comment about the Company
except upon the express written consent of an officer of Titan.


6.Additional Agreements and Understandings. Even though Titan will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me with regard to My Claims. In
fact, the Company denies that it is responsible or legally obligated to me for
My Claims, denies that it engaged in any unlawful or improper conduct toward me,
and denies that it treated me unfairly.


7.Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.


8.Period to Consider the Release. I understand that I have 21 days from the last
day of my employment to consider whether I wish to sign this Release. If I sign
this Release before the end of the 21-day period, it will be my voluntary
decision to do so because I have decided that I do not need any additional time
to decide whether to sign this Release. I understand and agree that if I sign
this Release prior to my last day of employment with Titan it will not be valid,
and Titan will not be obligated to provide the consideration described in the
Release.


9.My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 7 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 7-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release Titan will not be obligated to provide the
consideration described in the Release.






10.Procedure for Accepting or Rescinding the Release. To accept the terms of
this Release, I must deliver the Release, after I have signed and dated it, to
Titan by hand or by mail within the


A-3



--------------------------------------------------------------------------------





21-day period that I have to consider this Release. To rescind my acceptance, I
must deliver a written, signed statement that I rescind my acceptance to Titan
by hand or by mail within the 7-day rescission period. All deliveries must be
made to Titan at the following address:


CEO - Titan Machinery Inc.
644 East Beaton Drive
West Fargo, ND 58078


If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to Titan at the
address stated above.


11.Interpretation of the Release. This Release should be interpreted as broadly
as possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of
Titan and by me.


12.My Representations. I am legally able and entitled to receive the
consideration being provided to me in settlement of My Claims. I have not been
involved in any personal bankruptcy or other insolvency proceedings at any time
since I began my employment with Titan. No child support orders, garnishment
orders, or other orders requiring that money owed to me by Titan be paid to any
other person are now in effect.


I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.


Dated this __ day of _______________, ___.




__________________
Bryan J. Knutson








A-4

